       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No. 3:19cr32-MCR

TIMOTHY J SMITH.
_________________________________/

                                      ORDER
      Timothy Smith was charged by Superseding Indictment with computer fraud,

theft of trade secrets, and extortion in relation to offshore fishing reef location

coordinates. Smith went to trial and was found guilty of theft of trade secrets and

extortion but not guilty of computer fraud. At trial, his Motion for Judgment of

Acquittal made at the close of the Government’s case was denied on the extortion

charge but the Court took the motion under advisement on the computer fraud and

theft of trade secret charges. Smith has now filed a Post-Verdict Motion for

Judgment of Acquittal and, in the Alternative, Motion for New Trial, pursuant to

Federal Rules of Criminal Procedure 29 and 33, ECF No. 82. Having presided over

the trial and considered the record, the Court finds the motion is due to be denied.

      StrikeLines Pensacola, LLC and StrikeLines Tampa, LLC (collectively,

“StrikeLines”) were two Pensacola-based companies owned and operated by Travis
        Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 2 of 22



                                                                                      Page 2 of 22

Griggs and Tristian Harper.1 As part of its business, StrikeLines sold coordinates for

private artificial fishing reefs in the Gulf of Mexico, which the company found

through the use of commercial sonar equipment and by processing publicly

accessible sonar data. 2 StrikeLines also sold fishing charts and provided free

coordinates for public fishing reefs on its website. Griggs and Harper testified that

all of the data on StrikeLines’ website, including the private reef coordinate data,

was collected, compiled, processed, managed, controlled, uploaded, and secured in

Pensacola, Florida while the data itself was stored on the website’s server in Orlando,

Florida.

       StrikeLines sold the private coordinates on its website at a price of $190-$199.

Harper testified that although the general location of the coordinates was displayed

on a map on the StrikeLines website, customers had to actually purchase the

coordinates to obtain the exact location of the private reefs. Harper and Griggs

further testified that each set of private coordinates was sold only to one customer

and never resold.


       1
         Griggs wholly owned StrikeLines Pensacola, LLC, while Griggs and Harper co-owned
StrikeLines Tampa, LLC. Both companies were owned and operated in Pensacola.
       2
          Harper testified that StrikeLines found approximately 75% of the private reef coordinates
by scanning the Gulf with sonar equipment on its boats. He further testified that StrikeLines
discovered the remaining coordinates by processing and “marking up” sonar data created by public
entities.

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 3 of 22



                                                                               Page 3 of 22

      In May 2018, Alex Fogg3 contacted StrikeLines and informed the company

that an individual named Timothy Smith 4 had obtained StrikeLines’ private

coordinates after discovering a “vulnerability” in its computer system. On May 14,

2018, Harper contacted Smith to question him about the coordinate data, and Smith

confirmed that he had obtained the private coordinates and other private

information5 from the company’s website. 6 Smith told Harper that the website had

security vulnerabilities, but he did not explain how he was able to access the data.

Following the call, Griggs and Harper made the decision to upgrade StrikeLines’

website’s security.

      StrikeLines’ web developer, and the person who did the initial security for the

website and later the upgrades, was Ralph Haynes. Haynes testified that he initially

secured the website’s private coordinate data by randomizing the last three to four

digits of the coordinates, and then later, after Smith’s initial security breach, he

encoded the data by converting it into a computer programing language known as




      3
          Fogg was an acquittance of Griggs and Harper.
      4
       Unbeknownst to Griggs and Harper, Smith was a software engineer employed in Mobile,
Alabama. At this time, neither Griggs nor Harper knew Smith.
      5
          Griggs testified that Smith also obtained customer and sales data.
      6
          Smith sent Harper and Griggs screenshots of the data as proof.

Case No. 3:19cr32-MCR
        Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 4 of 22



                                                                                        Page 4 of 22

Base64. 7 Later on, after another security breach by Smith, Haynes further secured

StrikeLines’ data, at the company’s request, by implementing certain server

restrictions on the website.

       At trial, evidence was presented showing that Smith told friends, through text

and Facebook messages, that he “cracked” into StrikeLines’ security and obtained

the company’s private coordinates. Gov’t Exhibit 14H. In addition, Smith discussed

methods for bypassing the website’s upgraded security measures with one of his

friends. There was also evidence showing that Smith used, or intended to use,

StrikeLines’ coordinates himself and that he shared the coordinates with multiple

friends.8 See Gov’t Exhibits 22b, 22c, 22d, 22e, 22h. Harper and Griggs testified

that Smith did not have authority or permission to access StrikeLines’ coordinate

data at any time.




       7
           In computer science, “Base64 is an encoding and decoding technique used to convert
binary data to an American Standard for Information Interchange (ASCII) text format, and vice
versa.” Base64, TECHOPEDIA, https://www.techopedia.com/definition/27209/base64 (last visited
May 26, 2020). It is “generally used to transfer content-based messages over the Internet. It works
by dividing every three bits of binary data into six bit units. The newly created data is represented
in a 64-radix numeral system and as seven-bit ASCII text. Because each bit is divided into two
bits, the converted data is 33 percent, or one-third, larger than the original data. Like binary data,
Base64 encoded resultant data is not human readable.” Id.
       8
          There was evidence that Smith was sharing StrikeLines’ private coordinates with others
as early as May 12, 2018.

Case No. 3:19cr32-MCR
        Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 5 of 22



                                                                                       Page 5 of 22

       In June 2018, StrikeLines’ customers contacted Griggs and Harper and

informed them that Smith was posting on Facebook that StrikeLines had given him

all of its coordinate data.9 On June 20, 2018, Griggs texted Smith to ask him whether

he was still able to access the data. Griggs also asked Smith to stop accessing the

data, offering to share the data with others, and posting messages about the company

on Facebook. See Gov’t Exhibit 8. In response, Smith texted that he could still access

the data but insisted he was not sharing it.10 Smith also stated that he would delete

the Facebook posts and stop discussing the coordinates with people online if Griggs

gave him “deep grouper numbers.”11 Gov’t Exhibit 8. He additionally offered to fix

StrikeLines’ security problem for free as long as it remained “strictly” between

Griggs and himself. Id. Griggs accepted Smith’s offer, agreeing to provide Smith

with the deep grouper numbers in exchange for Smith deleting the Facebook posts.

The following day, however, Smith texted Griggs back and told him the deal was




       9
        As noted above, StrikeLines asked Haynes to implement additional security measures on
the website around this time.
       10
           Instead, Smith maintained that he was only offering to cross-check StrikeLines’
coordinates to see if they matched the coordinates of other individuals’ privately-placed fishing
reefs. See Gov’t Exhibit 8. However, as noted above, there was evidence that Smith actually shared
StrikeLines’ coordinates with others.
       11
            Specifically, Smith wanted private coordinates for deepwater fishing spots for grouper.

Case No. 3:19cr32-MCR
        Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 6 of 22



                                                                                       Page 6 of 22

off and that the Facebook posts were going back up. See id. Shortly thereafter,

Harper and Griggs contacted law enforcement, which led to an investigation.

       On November 15, 2018, the FBI interviewed Smith at his residence in Mobile,

Alabama, following execution of a search warrant. At the start of the interview,

Smith told the agents he suspected they were there because of StrikeLines. During

the interview, Smith admitted to accessing StrikeLines’ website; infiltrating the

website’s security; obtaining the company’s private coordinates; and sharing the

coordinates with others. He further admitted that he obtained StrikeLines’ data

through the use of a free web-bugging program called Fiddler, together with a

program he created himself. 12

Standard of Review

       Rule 29 of the Federal Rules of Criminal Procedure directs a court to “enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain

a conviction.” Fed. R. Crim. P. 29(a). In reviewing the sufficiency of the evidence,

a court is required to view the evidence “in the light most favorable to the

government, with all reasonable inferences and credibility choices made in the



       12
            Fiddler is a free web debugging proxy tool that allows users “to log all HTTP(S) traffic
between [their] computer and the Internet.” Fiddler, TELERIK, https://www.telerik.com/fiddler
(last visited May 26, 2020). Smith called his self-created program, “Decrypt StrikeLines.”

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 7 of 22



                                                                           Page 7 of 22

government’s favor.” United States v. Barsoum, 763 F.3d 1321, 1329–30 (11th Cir.

2014) (quoting United States v. Ortiz, 318 F.3d 1030, 1036 (11th Cir. 2003)).

Viewing the record in this light, this Court must determine whether a reasonable jury

could have found Smith guilty beyond a reasonable doubt. United States v. Mercer,

541 F.3d 1070, 1074 (11th Cir. 2008) (citing United States v. Ward, 197 F.3d 1076,

1079 (11th Cir. 1999)). Courts must uphold a jury verdict if supported by “any

reasonable construction of the evidence.” United States v. Rodriguez, 732 F.3d 1299,

1303 (11th Cir. 2013).

      The Federal Rules of Criminal Procedure permit the granting of a new trial

when there is newly discovered evidence or the interest of justice requires it. Fed. R.

Crim. P. 33. The decision of whether to grant a new trial based on the weight of the

evidence is within the sound discretion of the district court. United States v.

Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985). In reviewing a motion for a new

trial based on the weight of the evidence, the court need not view the evidence in

light most favorable to the government; instead, “[i]t may weigh the evidence and

consider the credibility of the witnesses.” Id. However, “the court may not reweigh

the evidence and set aside the verdict simply because it feels some other result would

be more reasonable.” Id. at 1312-13. Indeed, “[t]he evidence must preponderate

heavily against the verdict, such that it would be a miscarriage of justice to let the
Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 8 of 22



                                                                             Page 8 of 22

verdict stand.” Id. at 1313. Notably, motions for new trials based on the weight of

the evidence are disfavored and should only be granted sparingly in exceptional

cases. Id.

Discussion

 I.   Judgment of Acquittal – Theft of Trade Secrets

             a. Venue

   Smith first argues that the Government failed to present sufficient evidence to

establish venue on the charge of theft of trade secrets. A criminal defendant has a

constitutional and statutory right to be tried in the district where his crimes were

committed. U.S. Const. art. III, § 2, cl. 3 (“The Trial of all Crimes . . . shall be held

in the State where the said Crimes shall have been committed.”); U.S. Const. amend.

VI (“In all criminal prosecutions, the accused shall enjoy the right to a speedy and

public trial, by an impartial jury of the State and district wherein the crime shall have

been committed.”); see Fed. R. Crim. P. 18 (“[T]he government must prosecute an

offense in a district where the offense was committed.”). In a criminal case, “the

locus delicti must be determined from the nature of the crime alleged and the location

of the act or acts constituting it.” United States v. Cabrales, 524 U.S. 1, 6–7 (1998);

see also Locus Delicti, Black's Law Dictionary (11th ed. 2019) (defining “locus

delicti” as “[t]he place where an offense is committed.”). Specifically, to determine
Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 9 of 22



                                                                             Page 9 of 22

the locus delicti of a crime, the “court must initially identify the conduct constituting

the offense (the nature of the crime) and then discern the location of the commission

of the criminal acts.” United States v. Rodriguez-Moreno, 526 U.S. 275, 279 (1999).

This requires the court to determine the “essential conduct elements” of the crime

from the language of the statute. See id. at 281: see also United States v. John, 477

F. App'x 570, 570–571 (11th Cir. 2012).

       Smith argues venue was not proper in the Northern District of Florida because

the essential conduct elements for the crime of theft of trade secrets under Count

Two occurred either in the Southern District of Alabama, more specifically, Mobile,

Alabama, where he allegedly received StrikeLines’ data, or in the Middle District of

Florida, more specifically, Orlando, Florida, where the server holding the data was

physically located. The Government argues venue was proper in this district, where

StrikeLines was located and the effects of the crime were felt.

      Several courts have recognized that, under certain circumstances, venue may

lie within the district where the effects of the criminal conduct are felt. See, e.g.,

United States v. Bowens, 224 F.3d 302, 311 (4th Cir. 2000); see also United States

v. Muench, 153 F.3d 1298, 1301 (11th Cir. 1998) (“The place that suffers the effects

of a crime deserves consideration for venue purposes.”). For example, courts have

found venue proper in the district where the effects of criminal conduct were felt in
Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 10 of 22



                                                                                   Page 10 of 22

prosecutions for failure to pay child support, see, e.g., Muench, 153 F.3d at 1301–

04 (holding that venue was proper under the Child Support Recovery Act, 18 U.S.C.

§ 228, in the district where the children resided), 13 obstruction of justice, see, e.g.,

United States v. Barham, 666 F.2d 521, 524 (11th Cir. 1982) (holding that venue

under 18 U.S.C. § 1503 14 was proper in the district where the court affected by the

obstructive acts was located), 15 and Hobbs Act robbery, see United States v. Davis,

689 F.3d 179, 187 (2d Cir. 2012) (“[V]enue for a substantive Hobbs Act charge is

proper in any district where interstate commerce is affected or where the alleged acts

took place.”) (citations and quotations omitted). Specifically, venue may lie where

the effects of criminal conduct are felt “when an essential conduct element is itself

defined in terms of its effects.” Bowens, 224 F.3d at 311, 313 (“When Congress

defines the essential conduct elements of a crime in terms of their particular effects,




       13
          Congress has since amended the Child Support Recovery Act (“CSRA”) to include a
venue provision, see Deadbeat Parents Punishment Act of 1998, Pub. L. No. 105–187, 112 Stat.
618 (1998), which is now codified at 18 U.S.C. § 228(e). See Muench, 153 F.3d 1298, 1303 n.1
(“While this appeal was pending, Congress clarified its intent that a prosecution under the CSRA
can be brought in the district where the child resides.”).
       14
         In 1988, Congress amended 18 U.S.C. § 1512 to include a specific venue provision for
§ 1503 and § 1512 offenses, see Anti–Drug Abuse Act of 1988, PL 100–690 (HR 5210), 102 Stat
4181 (1988), which is now codified at 18 U.S.C. § 1512(i).
       15
          But see United States v. Swann, 441 F.2d 1053, 1055 (D.C. Cir. 1971) (holding that
venue in prosecution for intimidating or influencing a witness under § 1503 was only proper where
the influencing acts occurred, not in the district where the witness was set to testify).

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 11 of 22



                                                                                     Page 11 of 22

venue will be proper where those proscribed effects are felt.”); see also United States

v. Auernheimer, 748 F.3d 525, 537 (3d Cir. 2014).

       To establish a violation of 18 U.S.C. § 1832(a)(1), the government must prove

“(1) that the defendant intended to convert proprietary information to the economic

benefit of anyone other than the owner; (2) that the proprietary information was a

trade secret; (3) that the defendant knowingly stole [or appropriated, took, or carried

away without authorization] trade secret information; (4) that the defendant intended

or knew the offense would injure the owner of the trade secret; and (5) that the trade

secret was included in a product that is placed in interstate commerce.”16 See United

States v. Wen Chyu Liu, 716 F.3d 159, 169–70 (5th Cir. 2013) (citing 18 U.S.C.

§ 1832). The essential conduct at issue then is the act of knowingly stealing a trade

secret or appropriating, taking, or carrying away a trade secret without

authorization.17 Necessarily embedded in this conduct is the act of taking the trade

secret from its rightful owner. Indeed, there can be no act of theft or misappropriation

       16
            18 U.S.C. § 1832(a)(1) specifically provides: “Whoever, with intent to convert a trade
secret, that is related to a product or service used in or intended for use in interstate or foreign
commerce, to the economic benefit of anyone other than the owner thereof, and intending or
knowing that the offense will, injure any owner of that trade secret, knowingly-- (1) steals, or
without authorization appropriates, takes, carries away, or conceals, or by fraud, artifice, or
deception obtains such information . . . shall, except as provided in subsection (b), be fined under
this title or imprisoned not more than 10 years, or both.”
       17
          While not relevant here, 18 U.S.C. § 1832(a)(1) also prohibits the acts of concealing a
trade secret or obtaining a trade secret by fraud, artifice, or deception.

Case No. 3:19cr32-MCR
      Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 12 of 22



                                                                            Page 12 of 22

without another’s loss of property. See 18 U.S.C. § 1839(5)(A) (defining

“misappropriation” under the statute as the “acquisition of a trade secret of another

by a person who knows or has reason to know that the trade secret was acquired by

improper means.”) (emphasis added); see also Theft, Black's Law Dictionary (11th

ed. 2019) (defining “theft” as “[t]he wrongful taking and removing of another's

personal property with the intent of depriving the true owner of it.”) (emphasis). In

other words, the essential conduct of theft or misappropriation is necessarily defined

in terms of its effects, i.e., the owner’s loss of the trade secret. See Bowens, 224 F.3d

at 313. The fact that Congress did not explicitly define “stealing” or “theft” within

the statute does not alter this conclusion. Where, as here, the terms Congress failed

to explicitly define have a clear and common ordinary meaning, the Court finds it

appropriate to consider that meaning in its venue analysis. See Konikov v. Orange

Cty., Fla., 410 F.3d 1317, 1329 (11th Cir. 2005) (“Where a statute does not define a

term, we must give words their common and ordinary meaning, absent some

established technical definition, unless the legislature intended otherwise.”).

Accordingly, venue is proper under § 1832(a)(1) in the place where the owner of the




Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 13 of 22



                                                                                        Page 13 of 22

trade secret is located and feels the loss of its trade secret.18 See Bowens, 224 F.3d

at 313; see also Muench, 153 F.3d at 1301.

       Here, it is undisputed that StrikeLines owned the trade secret at issue, i.e., the

private fishing coordinate data, and that StrikeLines resided in the Northern District

of Florida when the trade secret was stolen. Further, the evidence at trial was

sufficient to establish that Smith targeted StrikeLines and its website and thereby

stole or misappropriated StikeLines’ private coordinate data, causing a loss to the

company in this district. Under these circumstances, the Court finds venue proper.

            b. Sufficiency of the Evidence

       Smith also moves for a Judgment of Acquittal on the theft of trade secrets

charge on grounds that the Government failed to present sufficient evidence of each

element of § 1832(a)(1). ECF No. 82 at 6–9. The Court disagrees.

       18
           In the civil context, it is generally recognized that intellectual property, such as a trade
secret, resides with the property’s owner. See Horne v. Adolph Coors Co., 684 F.2d 255, 259 (3d
Cir. 1982) (“[I]nsofar as the situs of the property damaged by the alleged wrongdoing is a concern,
both a state trade secret and a patent should be deemed to have their fictional situs at the residence
of the owner.”); SMA Med. Labs. v. Advanced Clinical Lab. Sols., Inc., No. CV 17-3777, 2018
WL 3388325, at *3 (E.D. Pa. July 12, 2018) (determining that the trade secrets at issue had their
“fictional situs” in the district where the owner was located for purposes of determining personal
jurisdiction and venue); see also Geodetic Servs., Inc. v. Zhenghzou Sunward Tech. Co., No. 8:13-
CV-1595-T-35TBM, 2014 WL 12620804, at *3 (M.D. Fla. Apr. 4, 2014) (recognizing that the
situs of the injury in trade secret misappropriation and copyright infringement case was in the state
where the owner of the intelligential property resided); cf. GP Credit Co., LLC v. Orlando
Residence, Ltd., 349 F.3d 976, 979 (7th Cir. 2003) (“The general rule is that intangible personal
property is ‘located’ in its owner’s domicile.”). Applying this principle here, Smith’s act of theft
unquestionably would have been committed in this district.

Case No. 3:19cr32-MCR
      Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 14 of 22



                                                                           Page 14 of 22

      Smith first argues there was insufficient evidence of his intent to convert a

trade secret to the benefit of someone other than StrikeLines, see 18 U.S.C.

§ 1832(a)(1). Specifically, he argues the evidence showed that he did not intend to

share or distribute StrikeLines’ coordinates but rather only intended to cross-check

the coordinates to see if they matched the coordinates of other individuals’ privately-

placed fishing reefs. See ECF No. 82 at 7. However, as the Government correctly

notes, there was evidence showing that Smith used, or intended to use, StrikeLines’

fishing coordinates himself and that he gave the coordinates to multiple friends. See

Gov’t Exhibits 22b, 22c, 22d, 22e, 22h.

      Smith also argues there was insufficient evidence establishing that

StrikeLines’ fishing coordinates constituted a trade secret. See Wen Chyu Liu, 716

F.3d at 169. In relevant part, the Economic Espionage Act defines the term “trade

secret” as:

      . . . all forms and types of financial, business, scientific, technical, economic,
      or engineering information, including patterns, plans, compilations, program
      devices, formulas, designs, prototypes, methods, techniques, processes,
      procedures, programs, or codes, whether tangible or intangible, and whether
      or how stored, compiled, or memorialized physically, electronically,
      graphically, photographically, or in writing if--
               (A) the owner thereof has taken reasonable measures to keep such
               information secret; and
               (B) the information derives independent economic value, actual or
               potential, from not being generally known to, and not being readily

Case No. 3:19cr32-MCR
      Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 15 of 22



                                                                          Page 15 of 22

             ascertainable through proper means by, another person who can obtain
             economic value from the disclosure or use of the information[.]

18 U.S.C. § 1839(3).

      The Court rejects Smith’s argument that there was insufficient evidence

showing that StrikeLines’ took reasonable measures to protect the coordinate data.

See 18 U.S.C. 1839(3)(A). StrikeLines hired Haynes, a web developer, to secure the

data. Haynes secured the data– through encoding, randomization, and other

methods– and updated StrikeLines’ web security on multiple occasions at

StrikeLines’ request. Notably, Smith himself admitted, in text messages to Griggs,

that the security measures put in place would “deter 99.9% of users” from accessing

the company’s data. Gov’t Exhibit 8. Additionally, in Facebook messages, Smith

discussed methods for accessing the information after additional security measures

were put in place and he acknowledged that he had to “crack” the website’s security.

Gov’t Exhibit 14H (“[H]e changed the security recently but I cracked it in about 5

min.”); id. (“I want to figure out his latest randomization but I haven’t had time.”).

      The Court also rejects Smith’s argument that the data did not constitute a trade

secret because the information was readily ascertainable, see 18 U.S.C. 1839(3)(B),

as “the vast majority, [i]f not all the coordinates [StrikeLines] sell[s] are publicly

available.” ECF No. 82 at 7. Smith’s argument assumes that StrikeLines’ private

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 16 of 22



                                                                                      Page 16 of 22

coordinates relate to reefs placed in the Gulf by private parties, which were required

to be permitted and whose locations were published on public databases. The

evidence at trial, however, showed that a substantial majority of the reef coordinates

StrikeLines sold were located through the use of sonar equipment on the company’s

boats 19 and that many of the reefs in the Gulf were either naturally occurring or had

been placed by private parties without permits.20 Viewing this evidence in the light

most favorable to the Government, a reasonable jury could infer that the reefs

StrikeLines found with its sonar equipment were not publicly listed, permitted

reefs.21 Furthermore, although Smith argues that StrikeLines’ private coordinates

were publicly available, he, himself, referred to the coordinates as being associated

with “private” fishing spots. See Gov’t Exhibit 22H (“You interested in all of the

strikeline numbers including all the private spots he has for sell [sic] and all the ones

he has sold?”); Gov’t Exhibit 14L (“Roughly 1800 are private.”). Moreover, a


       19
           Harper testified that approximately 75% of the coordinates StrikeLines sold were found
using sonar equipment and the remaining 25% were found by processing and analyzing public
sonar data. While not at issue in this case, StrikeLines also posted coordinates for public reefs for
free on its website.
       20
         Griggs testified that some reefs were created by shipwrecks and a substantial number
were placed by private parties without a permit.
       21
           While Smith does not make a specific argument on this point, a reasonable jury could
find that StrikeLines’ remaining private coordinates were not readily ascertainable because there
was evidence that StrikeLines had to process and analyze raw public sonar data to obtain these
coordinates.

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 17 of 22



                                                                                    Page 17 of 22

reasonable jury could infer, from Smith’s discussions with his friends about the

value of StrikeLines’ private coordinates, that these coordinates were not generally

known or readily ascertainable.22 See Gov’t Exhibit 22g (“These strikeline numbers

are legit”); id. (“The shelf and pipeline mapping’s [sic] are the most impressive”);

Gov’t Exhibit 22b (noting that the StrikeLines coordinates Smith sent him were

remarkable).

       Smith also argues that the jury could not have found that Smith stole or

misappropriated StrikeLines’ trade secret, see 18 U.S.C. § 1832(a)(1), because this

would be inconsistent with the jury’s acquittal on the computer fraud charge in

Count One. See ECF No. 82. The Court easily dismisses this argument. Even

assuming en arguendo that the jury’s verdicts were inconsistent,23 an inconsistency,

standing alone, would not be grounds to reject the jury’s guilty verdict on Count

Two. See United States v. Mitchell, 146 F.3d 1338, 1345 (11th Cir. 1998) (“[A]s




       22
          Smith’s argument that StrikeLines’ private coordinates were all available on public
databases for permitted reefs is undermined by the fact he and his friends, who all fished in the
Gulf, were impressed by the coordinates and eager to fish the spots. A reasonable jury could infer
that Smith, who had experience locating reef coordinates himself, would not have been so
enthusiastic about sharing these coordinates with friends and fishing them had they otherwise been
publicly available.
       23
          The Court notes that the jury’s verdicts on Counts One and Two are not necessarily
inconsistent because the crimes charged have different elements and the jury had to separately
assess venue for each count.

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 18 of 22



                                                                                Page 18 of 22

long as the guilty verdict is supported by sufficient evidence, it must stand, even in

the face of an inconsistent verdict on another count.”).24

       Lastly, Smith argues there was insufficient evidence to show that he intended

to harm StrikeLines. See 18 U.S.C. § 1832(a)(1); Wen Chyu Liu, 716 F.3d at 169.

The Court disagrees. There was sufficient evidence from which the jury could have

found that Smith intended to harm StrikeLines, including texts/Facebook messages

in which Smith boasted about accessing StrikeLines’ coordinates, see Gov’t Exhibit

22c (“I’ve got all his shit shhhh . . . . Thousands of spots”) and offered the

coordinates, which he knew StrikeLines had for sale or had already sold, to his

friends for free. See Gov’t Exhibit 22h. Smith’s Motion for Judgment of Acquittal

as to Count Two is due to be denied.

            c. Motion for New Trial Based on the Weight of the Evidence

       Alternatively, Smith moves for a new trial on the theft of trade secrets charge

based on the weight of the evidence, arguing that the “Government’s proof failed as

a matter of law to prove the elements necessary to convict [him] on Count[] Two.”25

ECF No. 82 at 17. The Court disagrees for the reasons discussed above.


       24
          The Court finds that there was more than sufficient evidence from which a reasonable
jury could find that Smith stole or misappropriated StrikeLines’ data.
       25
         Smith essentially relies on the same arguments raised in support of his Motion for
Judgment of Acquittal to support his motion for a new trial. See ECF No. 82.

Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 19 of 22



                                                                                      Page 19 of 22

II.    Extortion

       Smith has also renewed his Motion for Judgment of Acquittal, and has

alternatively moved for a new trial, on the extortion charge in Count Three, arguing

lack of venue 26 and insufficiency of the evidence. The same as with Count Two, the

motions are due to be denied.

            a. Judgment of Acquittal Based on Sufficiency of the Evidence

       To establish a violation of 18 U.S.C. § 875(d), the Government was required

to prove that 1) Smith knowingly sent a message containing a true threat 27 to damage

the property or reputation of another; 2) that he did so with intent to extort a thing of

value; 3) and that the threat was sent in interstate or foreign commerce or through a

facility of interstate or foreign commerce. See 18 U.S.C. § 875(d). 28



       26
           As previously discussed at trial, Smith’s venue argument lacks merit. See ECF No. 82 at
9–10. While Smith is correct that venue must be proper as to each count where a defendant is
charged with multiple counts, see United States v. Schlei, 122 F.3d 944, 979 (11th Cir. 1997)
(“Venue must exist for each offense charged.”); United States v. Davis, 666 F.2d 195, 198 (5th
Cir. Unit B. 1982) (“Venue may properly be laid in one district with respect to one count of an
indictment, but still be improper with respect to the other counts.”), this does not support “the
facially illogical position that proper venue as to one count is destroyed by improper venue as to
another.” United States v. Ayo, 801 F. Supp. 2d 1323, 1332 (S.D. Ala. 2011) (rejecting similar
argument).
       27
           “A ‘true threat’ is a serious threat – not idle talk, a careless remark or something said
jokingly – that is made under circumstances that would place a reasonable person in fear of damage
to their property or reputation.” ECF No. 73 at 18.
       28
           18 U.S.C. § 875(d) specifically provides: “Whoever, with intent to extort from any
person, firm, association, or corporation, any money or other thing of value, transmits in interstate
Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 20 of 22



                                                                                        Page 20 of 22

       The trial evidence showed that Smith engaged in conduct online that was

damaging to StrikeLines’ business, i.e., telling people on Facebook that StrikeLines

gave him its master list of private coordinates and sharing, and offering to share, the

coordinates with others. Griggs testified that Smith’s actions harmed StrikeLines’

reputation and credibility because the company’s business model depended on the

private coordinates being known only to the person who purchased them.

Furthermore, a reasonable jury could infer, from the evidence showing that Smith

used these coordinates himself and shared them with others for free, that Smith’s

actions harmed the value of StrikeLines’ property, i.e., the private coordinate data.

Notably, after Griggs informed Smith that this conduct was harming the business,

Smith told Griggs that he would only stop if Griggs gave him “deep grouper

numbers.” Gov’t Exhibit 8. Viewing this evidence cumulatively and in the light most

favorable to the Government, a reasonable jury could find that this constituted a true

threat to damage, or continue damaging, the property and/or reputation of

StrikeLines and that Smith communicated this threat with intent to procure a thing

of value, i.e., the deep grouper numbers. 29 See ECF No. 73 at 19 (“To act with ‘intent


or foreign commerce any communication containing any threat to injure the property or reputation
of the addressee . . . shall be fined under this title or imprisoned not more than two years, or both.”
       29
        In light of the evidence showing that StrikeLines’ private fishing coordinates sold for
$190-$199 combined with the nature of Smith’s discussions with Griggs and his friends regarding
Case No. 3:19cr32-MCR
       Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 21 of 22



                                                                                    Page 21 of 22

to extort’ means to act with the purpose of obtaining money or something of value

from someone who consents because of the true threat.”); see also United States v.

Killen, 729 F. App'x 703, 711 (11th Cir.), cert. denied, 139 S. Ct. 611 (2018) (to

establish that the defendant had intent to extort, “the government must prove that the

defendant had the intent to procure something of value through wrongful conduct.”)

(citations omitted).30

            b. Motion for New Trial Based on the Weight of the Evidence

       Taking into account the evidence and testimony presented at trial, the Court

rejects Smith’s argument that the evidence heavily preponderates against the jury’s

guilty verdict on Count Three. See Martinez, 763 F.2d at 1313. Indeed, this is not

one of those exceptional cases where the evidence weighs so heavily against the jury

verdict that a miscarriage of justice would result if it were not set aside. Id.




the “deep grouper numbers” and StrikeLines’ other coordinates, the Court finds there was
sufficient evidence to establish that “deep grouper numbers” constituted a “thing of value.” See
United States v. Nilsen, 967 F.2d 539, 543 (11th Cir. 1992) (broadly interpreting the term “thing
of value” to include, not just tangible objects with monetary value, but also intangible
considerations, whose value can be established from the conduct and expectations of the defendant
and the target of the extortionate threat).
       30
          Smith’s arguments that his Facebook posts do not constitute true threats directed at
StrikeLines are misplaced. See ECF No. 82. As discussed, Smith sent texts directly to StrikeLines’
owner containing threats to continue engaging in conduct that was harming StrikeLines’ reputation
and/or property.

Case No. 3:19cr32-MCR
      Case 3:19-cr-00032-MCR Document 102 Filed 06/22/20 Page 22 of 22



                                                                    Page 22 of 22

      Accordingly, Smith’s Post-Verdict Motion for Judgment of Acquittal and, in

the Alternative, Motion for New Trial, ECF No. 82, is DENIED.

      DONE AND ORDERED this 22nd day of June, 2020.

                               s/   M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE




Case No. 3:19cr32-MCR
